DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant filed an After Final Consideration Program Request on 04/28/2021 has been entered and made of record. This application contains 11 pending claims.  Claim(s) 1-2, 9 and 16 have been amended.

Allowable Subject Matter

Claim(s) 1-2, 6-7, 9-14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 9 and 16 have been rewritten in independent form including all of the limitations of the base claim and any intervening claims which were indicated as allowable subject matter and Independent claim(s) 1 have been amended to overcome rejection(s) in the previous Office Action mailed.

Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An electromagnetic field probe comprising: “each conductor included in the 2N conductors to an end portion of another conductor included in the 2N conductors via a connecting conductor such that the one continuous conductor is formed by a plurality of connecting conductors in addition to the 2N conductors, wherein along the one continuous conductor line, an orientation of the n-th conductor away from the first terminal included in the 2N conductors and an orientation of the (n+1)-th conductor away from the first terminal have a 360/(2N)-degree angle difference, where n is selected the from a set (1, 2, ..., 2N-1}, each of the 2N conductors is a linear conductor, and the 2N conductors and the connecting conductors are substantially coplanar.” in combination with all the other limitations as claimed.

Other claim(s) 2, 6-7 and 10-14 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868